Title: To George Washington from Jesse Simms, 8 January 1798
From: Simms, Jesse
To: Washington, George



Sir
Alexandria 8th Jany 179[8]

It is with pain that I am oblidged to make the present application being a thing that I have never done before, but Some very heavy Losses and particular the Detention of my Brig the Virginia not being able to get up on account of the Ice as She has just Returnd from the West Indies, and the Proceeds of her Cargo I Cannot turn into Cash—therfore Shall Consider it as a particular favour if you will Derect the Cashier Mr Chapin to take the Note in his Possession and hold it for a few Days when I Shall be able to pay it, for if it Lays in bank till this Evening under Protest it will Ingure my Credit in Bank very Particularly at this time. a Line to

this Effect to Mr Chapin will be thankfully acknowledged by Sir Yr Hbl. Servt

Jesse Simms


P.S. I mean the Note of 1000 Doll. Givn by me to Genl Lee.

